Title: To Thomas Jefferson from Samuel Quarrier, 21 August 1801
From: Quarrier, Samuel
To: Jefferson, Thomas


Respected Sir
City of Washington, Augt. 21st. 1801—
I hope You’l Excuse me for thus intruedeing on You this Second Letter as it arises intirely from A Report that’s circulated in this place of Your beeing taken exstreemly ill on Your Way to Monticello, insomuch that You Where not abel to proseede at all on Your Way, in traceing the fabricated Report I found it Came from Docr. Wiemes of George town, Ive made frequent enquirey’s to find out the truth of the Report, but had the agreeable Satisfaction to understand that You’d arived at Your seat in good health—Believe me Sir it’s one of the first Wishes of my life to heere of your health and happiness, not only mine but the wish of Millions—
Receive dear Sir my best Wishes for Your prosperity and every other blessing this life affords, Respectfully
Saml. Quarrier
